Appeal by defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered March 10, 1982, convicting him of attempted criminal possession of a weapon in third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The record does not establish that the People’s witness’s testimony was incredible as a matter of law. Accordingly, the hearing court properly denied defendant’s motion to suppress the physical evidence (see People v Di Stefano, 38 NY2d 640; People v Armstead, 98 AD2d 726). Niehoff, J. P., Boyers, Lawrence and Eiber, JJ., concur.